Mr. Justice Thomas delivered the opinion of the court: On March 21, 1930, claimant’s herd of cattle was tested for tuberculosis by one of the veterinarians of the Department of Agriculture. Four of his milk cows were found to be infected with that disease, and he was ordered to have them destroyed within 30 days as the law provides. The cows were appraised, 3 of them at $110.00 each and one at $115.00, the total appraisement being $445.00. On April 22nd claimant shipped the cattle to Chicago for sale and slaughter and they were sold for the total sum of $274.82, being $170.18 less than their appraised value, and were slaughtered on April 24th. Claimant asks for an award against the State for two-thirds of the difference between the appraisement of the cattle and what they sold for. Section 8 of the Bovine Tuberculosis Eradication Act provides: “No compensation shall be paid to any person for an animal condemned for tuberculosis if the owner retains the animal for more than thirty days after it has been adjudged infected with tuberculosis.” This statute is mandatory and its meaning is so plain it cannot be misunderstood. Claimant was ordered to have the infected cows destroyed within 30 days and neglected to do so. He cannot, therefore, be granted an award as the court has no power to allow claims in disregard of the plain provisions of the law. (Paddock vs. State, 6 Ct. Cl. 496; Ritz vs. State, 6 Ct. Cl. 526.) The claim is denied and the case dismissed.